AIRCRAFT BILL OF SALE

FOR AND IN CONSIDERATION OF ONE HUNDRED FORTY FOUR THOUSAND ONE HUNDRED SIXTY
FOUR DOLLAR AND SIX CENTS ($144,164.06), THE UNDERSIGNED OWNER OF THE LEGAL AND
BENEFICIAL TITLE OF THE AIRCRAFT DESCRIBED AS FOLLOW:

UNITED STATES REGISTRATION NUMBER: N705BL AIRCRAFT MANUFACTURER & MODEL: BOEING
747-200 AIRCRAFT SERIALNO:21035

DOES THIS 11th DAY OF JANUARY, 2012 HEREBY SELL, GRANT, TRANSFER AND DELIVER ALL
RIGHTS, TITLE, AND INTERESTS 1N AND TO SUCH AIRCRAFT "AS IS WHERE IS" UNTO:

PURCHASER: YUSOF, MOHD YAZMEEN MD
NO.8, JALAN DINAR A U3/A
SECTION U3 TAMAN SUBANG PERDANA
40150SHAH ALAM
SELANGOR MALAYSIA

IN TESTIMONY THEREOF I HAVE PLACED MY SIGNATURE BELOW ON THIS 14th DAY OF MAY,
2012.

SELLER:

BALTIA AIR LINES, INC

BY /signature/
RUSSELL THAL
EXECUTIVE V .P.